Case 4:21-cv-00092-TWP-DML Document 5 Filed 06/14/21 Page 1 of 2 PageID #: 42




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  NEW ALBANY DIVISION

SCOTT M. AFANADOR,                                    )
                                                      )
                              Plaintiff,              )
                                                      )
                         v.                           )       No. 4:21-cv-00092-TWP-DML
                                                      )
COUNTY OF LAWRENCE,                                   )
                                                      )
                              Defendant.              )

                        ENTRY SCREENING PRO SE COMPLAINT

       On June 8, 2021, Defendant County of Lawrence ("Defendant") removed this action from

state court to this Court, asserting subject-matter jurisdiction pursuant to federal question

jurisdiction because pro se Plaintiff Scott M. Afanador's ("Plaintiff") Complaint alleges a violation

of his Fourth Amendment rights (Filing No. 1 at 1). The Notice of Removal states, "Given the pro

se allegations, Defendant contends a screening of Plaintiff's claims pursuant to 28 U.S.C § 1915A

is required." Id. at 2. The Court agrees that screening is appropriate.

       "The court shall review . . . a complaint in a civil action in which a prisoner seeks redress

from a governmental entity or officer or employee of a governmental entity." 28 U.S.C § 1915A(a).

       On review, the court shall identify cognizable claims or dismiss the complaint, or
       any portion of the complaint, if the complaint—

       (1) is frivolous, malicious, or fails to state a claim upon which relief may be granted;

       or

       (2) seeks monetary relief from a defendant who is immune from such relief.

28 U.S.C § 1915A(b).
Case 4:21-cv-00092-TWP-DML Document 5 Filed 06/14/21 Page 2 of 2 PageID #: 43




       In determining whether the complaint states a claim, the court applies the same standard as

when addressing a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6). See

Lagerstrom v. Kingston, 463 F.3d 621, 624 (7th Cir. 2006).

       To survive dismissal under federal pleading standards,

       [the] complaint must contain sufficient factual matter, accepted as true, to state a
       claim to relief that is plausible on its face. A claim has facial plausibility when the
       plaintiff pleads factual content that allows the court to draw the reasonable
       inference that the defendant is liable for the misconduct alleged.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Thus, a "plaintiff must do better than putting a few

words on paper that, in the hands of an imaginative reader, might suggest that something has

happened to her that might be redressed by the law." Swanson v. Citibank, N.A., 614 F.3d 400, 403

(7th Cir. 2010) (emphasis in original).

       In this civil action, pro se Plaintiff brings a claim for damages against the Defendant for

allegedly violating his rights secured by the Fourth Amendment by wrongfully detaining him for

criminal charges he alleges were subsequently vacated (see Filing No. 1-2). At this time, the Court

has not determined that the action must be dismissed pursuant to 28 U.S.C § 1915A and therefore

shall proceed. This ruling is without prejudice to the filing of a proper Rule 12 motion.

       SO ORDERED.


       Date:     6/14/2021



 Distribution:

 SCOTT M. AFANADOR                                      Daniel Mark Witte
 977035                                                 TRAVELERS STAFF COUNSEL INDIANA
 PENDLETON CORRECTIONAL FACILITY                        dwitte@travelers.com
 Inmate Mail/Parcels
 4490 West Reformatory Road
 PENDLETON, IN 46064



                                                 2
